FILED
                            NOT FOR PUBLICATION                               JUN 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-30216

               Plaintiff - Appellee,              D.C. No. 3:00-cr-05731-RBL

  v.
                                                  MEMORANDUM *
JAMES DALTON BELL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       James Dalton Bell contends that the 24-month sentence imposed upon

revocation of supervised release violated his rights to due process and a jury trial.

We dismiss.

       We will not review the merits of Bell’s contentions because the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
“interlocutory notice of appeal” (“NOA”) does not mention the sentence, which

was imposed six days after the NOA was filed, and no subsequent NOA was ever

filed. See Fed. R. App. P. 3(c)(1)(B); 4(b)(1)(A) and (b)(2).

      DISMISSED.




                                          2                               10-30216